DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-9 and 14-16, previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/01/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Li Richard (Reg. No 31,744) on 12/17/2021.


The application has been amended as follows:
24. (Currently Amended) A semiconductor device comprising:
a substrate;
one or more source regions;
one or more drain regions;
one or more gates including a first gate
a first spacer and a second spacer respectively formed at two sides of the first gate; and
at least one nanosheet formed between the substrate and the one or more gates, between the substrate and the one or more source regions, and between the substrate and the one or more drain regions, the at least one nanosheet having a first region with a first width under the one or more source regions and the one or more drain regions, the first width being narrower than the second width

Allowable Subject Matter

Claims 1-11, 14-17 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a first spacer and a second spacer respectively formed at two sides of the first gate; and a nanosheet formed between the semiconductor substrate and the at least one gate and between the semiconductor substrate and the at least one source region, and configured as a channel for the at least one gate, wherein: the nanosheet has a first region having a first width and a second region having a second width, the first width being less than the second width; and the nanosheet has a corner under the first gate.”, with combination of remaining features, as recited in claim 1. 
The primary reason for the allowance of the claims is the inclusion of the limitation “at least one gate having a height greater than the height of the semiconductor substrate; and a nanosheet formed between the semiconductor substrate and the at least one gate, between the semiconductor substrate and the at least one source region, and between the semiconductor substrate and the at least one drain region, wherein the as recited in claim 20.
The primary reason for the allowance of the claims is the inclusion of the limitation “at least one nanosheet formed between the substrate and the one or more gates, between the substrate and the one or more source regions, and between the substrate and the one or more drain regions, the at least one nanosheet having a first region with a first width under the first gate and a second region with a second width under the one or more source regions and the one or more drain regions, the first width being narrower than the second width”, with combination of remaining features, as recited in claim 24.

BHUWALKA et al (US 2016/0254348 A1) discloses a semiconductor device may include a horizontal nanowire 240. The semiconductor device 300a may include a first SiGe bulk body 250 formed on a substrate 101, a gate pattern 140 horizontally spaced apart from the first SiGe bulk body 250, and a second SiGe bulk body 251 horizontally spaced apart from the gate pattern 140. The semiconductor device 300a may include one or more nanowires 240 which horizontally pass through the first SiGe bulk body 250, the gate pattern 140, and the second SiGe bulk body 251, and the nanowire 240 may include a channel region 241 (Fig [6], Para [0121]).

However, BHUWALKA fails to disclose would not have rendered obvious the above-quoted features recited in clams 1, 20 and 24.

Claims 2-11, 14-17 and 21-23 are allowed as those inherit the allowable subject matter from clams 1, 20 and 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOIN M RAHMAN/Primary Examiner, Art Unit 2898